        Case 1:20-cv-03985-KPF Document 41 Filed 08/24/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY MEDINA,

                             Plaintiff,

                      -v.-

NEW YORK CITY DEPARTMENT OF                                 20 Civ. 3985 (KPF)
CORRECTION; KISA SMALLS, WARDEN,
                                                                  ORDER
NORTH INFIRMARY COMMAND, NEW
YORK CITY DEPARTMENT OF
CORRECTION; CITY OF NEW YORK; NEW
YORK STATE DIVISION OF PAROLE,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s letters dated August 13, 2020 (Dkt.

#37), and June 9, 2020 (Dkt. #38). 1 Of the issues Plaintiff raises in his June 9,

2020 letter — such as access to the NIC Law Library and accommodations

therein, and Defendants’ efforts to move Plaintiff between facilities to deprive

him of accommodations and access to legal documents — many have been

addressed since the Plaintiff drafted the letter. (See Dkt. #34 (explaining, inter

alia, that Plaintiff has been returned to NIC and has access to the NIC Law

Library and the accommodations therein), 37 (noting that Plaintiff now has

access to his legal documents and the NIC Law Library two days a week)).

Additionally, in his earlier letter, Plaintiff alleged that although Defendants

transferred him back to NIC and provided him with accommodations,


1     The Court notes that this letter appears to be misdated because it responds to
      Defendants’ July 21, 2020 letter. (Dkt. #38 at 1). This Court received and docketed
      this letter on August 20, 2020.
         Case 1:20-cv-03985-KPF Document 41 Filed 08/24/20 Page 2 of 4




Defendants purposefully prevented Plaintiff from accessing the specific

computer that contains his legal files in retaliation for bringing legal claims

against Defendants. (Dkt. #38 at 5-6). Plaintiff’s August 13, 2020 letter states

that Plaintiff now has access to his legal files. (Dkt. #37 at 1). Additionally, by

Order dated August 13, 2020, and in response to Plaintiff’s allegations that

Defendants may withdraw accommodations at any time, the Court kept

Plaintiff’s motion for a temporary restraining order under consideration. (Dkt.

#36).

        Plaintiff raises two concerns that remain outstanding and thus require

the Court’s attention. First, in both letters, Plaintiff requests relief for a new

accommodation: to be housed in a cell with reduced lighting. (Dkt. #37 at 2-7;

38 at 6-10). Plaintiff did not request this accommodation in his order to show

cause or motion for a temporary restraining order and preliminary injunction

(see generally Dkt. #13, 20), though he has mentioned the underlying health

condition to the Court before (see Dkt. 4 at 13-14), and this accommodation

has been the subject of litigation in this District. See, e.g., Medina v. Buther,

No. 15 Civ. 1955 (LAP), 2019 WL 581270, at *24 (S.D.N.Y. Feb. 13, 2019).

Plaintiff has not previously requested this relief from this Court, and

Defendants have not had an opportunity to respond to this request before this

Court. Defendants are hereby ORDERED to provide a status update on or by

August 28, 2020, regarding: (i) their position on Plaintiff’s requested

accommodation to be housed in a cell with reduced lighting, and (ii) any

changes in the provision of this accommodation to Plaintiff.



                                          2
        Case 1:20-cv-03985-KPF Document 41 Filed 08/24/20 Page 3 of 4




      Second, in his August 13, 2020 letter, Plaintiff alleges that Defendants

continue to unduly restrict his access to the NIC Law Library — and to the

legal files and accommodations therein — by granting him access only two days

a week. (Dkt. #37 1-2). Defendants have already stated that access to the NIC

Law Library is limited due to the serious health risks posed by the COVID-19

pandemic. (Dkt. #27 ¶ 18; see also Dkt. #34). Thus, at this time, the Court

will not risk the health and safety of Plaintiff, other inmates, and staff by

ordering that Defendants give Plaintiff unfettered access to the NIC Law

Library. To the extent access granted to Plaintiff is similar to the access

granted to other inmates, such access is sufficient. However, Defendants have

not provided any concrete information about the level of access that other

inmates have to the NIC Law Library. Therefore, the Court is unable to

determine whether, as Plaintiff alleges, his access is restricted in retaliation for

bringing litigation against Defendants, or whether, as Defendants claim, access

to the NIC Law Library is similarly limited as to all inmates. Defendants are

hereby ORDERED to inform the Court on or by September 4, 2020, of the

policies and procedures at NIC for the access and use of the NIC Law Library

by inmates, including any formal or informal rules or policies regarding access

to the NIC Law Library and legal files or accommodations therein.

      SO ORDERED.

Dated: August 24, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge



                                         3
        Case 1:20-cv-03985-KPF Document 41 Filed 08/24/20 Page 4 of 4




Sent by First Class Mail to:

      Anthony Medina
      241190428
      Rikers Island-North Infirmary
      Command 1500 Hazen Street
      East Elmhurst, NY 11370




                                      4
